                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

ROOR INTERNATIONAL BV and
SREAM, INC.,

       Plaintiffs,

v.                                                       Case No: 6:19-cv-170-Orl-37TBS

COCOA SMOKE SHOP, LLC and JOSH
GIMELSTEIN,

       Defendants.


                                           ORDER

       Pending before the Court is Plaintiffs’ Motion for Enlargement of Time to Serve the

Defendants (Doc. 18). Plaintiffs filed this lawsuit against Defendants Cigarette Depot, Inc.

and Eduardo Ortega on January 1, 2019 (Doc. 1). On March 11, 2019, they amended

their complaint to sue Defendants Cocoa Smoke Shop, LLC and Josh Gimelstein (Doc.

11). Summonses were issued that day (Doc. 12).

       Federal Rule of Civil Procedure 4(m) gives a plaintiff ninety days after the

complaint is filed to serve a defendant. If the plaintiff fails to serve a defendant within that

timeframe “the court—on motion or on its own after notice to the plaintiff—must dismiss the

action without prejudice against that defendant or order that service be made within a

specified time.” Id. But, the court must extend the time for service if the plaintiff can

demonstrate “good cause” for the failure. Id. “Good cause exists ‘only when some outside

factor[,] such as reliance on faulty advice, rather than inadvertence or negligence,

prevented service.’” Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1281
(11th Cir. 2007) (alteration in original) (quoting Prisco v. Frank, 929 F.3d 603, 604 (11th

Cir. 1991) (per curiam)).

       On June 24, 2019, the Court ordered Plaintiffs to show cause why this case should

not be dismissed because Defendants had not been served (Doc. 15). Plaintiffs’ response

consisted of four numbered paragraphs alleging that “Defendant may be evading service.

The Plaintiffs recently provided LRI Process Serving an additional address to attempt

service upon the Defendants.” (Doc. 16, ¶ 3). The Court struck this response because it

included a motion to extend the time for service of process (Doc. 17).

       Plaintiff have taken their response to the Order to Show Cause, added two

paragraphs, and refiled it as the instant motion for an enlargement of time to serve

Defendants (Doc. 18). New paragraph two references the Order to Show Cause and new

paragraph five provides a minimal summary of Rule 4(m), presumably to comply with

Local Rule 3.01(a) (Id.).

       Now, the motion is DENIED without prejudice because it does not specify the

length of the requested extension and it prays “that this Honorable Court grant this Motion

for Enlargement to File the Joint Scheduling Report, and any other relief this Court deems

just and proper.” (Id., at 2). Counsel are cautioned that in the future, they should read

what they sign before it is filed with the Court.

       DONE and ORDERED in Orlando, Florida on July 2, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties



                                              -2-
